Citation Nr: 1453812	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  97-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for depression for the period from November 7, 1996 through May 4, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU), for the period from November 7, 1996 to May 4, 2011.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. which established service connection for depression and assigned a staged evaluation.  Jurisdiction of this case belongs to the RO in San Diego, California.

In an October 2011 rating decision, the RO in San Diego, California, granted a TDIU for the period beginning on May 5, 2011.  

In an October 2012 decision, the Board, in pertinent part, granted a 50 percent rating, but no higher, for depression for the period from November 7, 1996 to May 5, 2011.  The Veteran appealed the portion of the Board's October 2012 decision which denied entitlement to an initial evaluation in excess of 50 percent for depression from November 7, 1996, to May 4, 2011, to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a July 2013 Order granting a June 2013 Joint Motion for Partial Remand (JMR), the Veteran's appeal was remanded to the Board.  Other issues decided in the October 2012 Board decision were not appealed, and the July 2013 Court Order reflects that they were dismissed.  

This case was most recently before the Board in April 2014 and was remanded for the purpose of affording the Veteran a Board hearing.  The Veteran appeared at a video conference hearing before the undersigned in July 2014.  Unfortunately, due to audio technical difficulties, it was not possible to produce a transcript of the hearing.  In an August 2014 letter, the Veteran was offered the opportunity to testify at another hearing and offered him 30 days to respond regarding whether he wanted an opportunity for a new Board hearing.  The 30 days have expired and the Veteran has not responded to the August 2014 letter.  Accordingly, the Board finds that there are no hearing requests pending at this time.

In July 2014 evidence pertinent to the matter of an increased rating for depression was received that had not been considered by the RO as to that issue.  The Veteran has waived initial RO consideration of this evidence.


FINDING OF FACT

The Veteran's depression has rendered him demonstrably unable to obtain or retain employment from November 7, 1996 through May 4, 2011.


CONCLUSIONS OF LAW

1. The Veteran's depression is 100 percent disabling from November 7, 1996 through May 4, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.132, Diagnostic Code 9405 (as in effect prior to November 7, 1996).

2.  There is no legal entitlement to TDIU for the period from November 7, 1996 through May 4, 2011, because a total schedular evaluation for depression has been granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); Bradley v. Peake, 22 Vet. App. 280 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

During the pendency of this appeal the schedular criteria for evaluating depression were changed effective November 7, 1996.  To give the Veteran every consideration with respect to the current appeal, the claim must be evaluated under both the former and the revised rating criteria. 

The criteria in effect prior to November 7, 1996, rated depression under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 9405.  Diagnostic Code 9405 was subsumed into the General Rating Formula for Psychoneurotic Disorders (Formula for Psychoneurotic Disorders) which assigned a 70 percent rating for severe impairment of social and industrial adaptability.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the Veteran was demonstrably unable to obtain or retain employment.

Under this previously applicable regulation, the finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9405 may be sufficient to support the assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Effective November 7, 1996, depression is rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434.  A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.  The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning of the Veteran on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in any social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

By applying the Veteran's depression symptomatology to the old rating criteria for rating mental disorders in effect prior to November 7, 1996, which are more favorable to the Veteran's claim, the evidence demonstrates that he is entitled to a 100 percent rating for the period from November 7, 1996 through May 4, 2011.  This is based on evidence showing that he has been demonstrably unable to obtain or retain employment due to his depression symptomatology.

In a December 2010 letter, a VA physician (WGG, MD) who has treated the Veteran since January 2002 described the Veteran's depression symptoms (depression, anger, anxiety, social withdrawal, confusion) as being "intense" and disabling.  Dr. G also noted that the Veteran's drinking had been an attempt at self-medication as a result of his depression.  Dr. G essentially indicated that the Veteran's depression and alcohol dependence had rendered him unemployable for a time frame that included that of this appeal period.  In considering the probative value of Dr G.'s letter, the Board is unable to overlook the fact that Dr. G has treated the Veteran for many years and is obviously aware of the Veteran's psychiatric and over-all medical history.

Dr. G's opinion of the Veteran's unemployability due to depression is supported by the opinion from the May 2011 VA examiner who stated that the Veteran had not worked for 25 years and "I do not think he would be able to handle any of the stresses that go along with working."  The Board finds that the May 2011 VA examiner's comments concerning "stress" indicates that the Veteran's unemployablity due to his depression symptoms (such as difficulty in adapting to stressful circumstances) caused him to be unemployable for the period covered by this appeal.

In the same manner, the Board observes that a December 2009 VA psychiatric examiner noted that the Veteran had poor decision making due in part to his alcohol dependence.  The December 2009 VA examiner essentially noted that the Veteran's long-time employment difficulties stemmed from reasons that included impaired decision making capacity, the very symptoms that the December 2009 VA examiner had linked to the Veteran's alcohol dependence (which in turn had been linked by Dr. G and a February 2014 private psychiatrist to the Veteran's depression).

As for older evidence, the Board notes that a February 1999 private psychiatric evaluation revealed that the Veteran had a GAF of just 40.  As noted, a GAF of 40 is indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Significantly, the February 1999 examiner noted only depression and polysubstance abuse as the Veteran's psychiatric diagnoses and observed at that time that the Veteran's prognosis was poor.

Based on the foregoing, the evidence reasonably supports the assignment of a 100 percent evaluation for the Veteran's depression from November 7, 1996 through May 4, 2011.  This is based on the Veteran's demonstrable inability to obtain and retain employment due to his depression for the entire period on appeal.  38 C.F.R. § 4.132, Diagnostic Code 9405 (diagnostic criteria in effect prior to November 7, 1996).

By this decision, the Veteran is now in receipt of a total schedular rating for depression from November 7, 1996 through May 4, 2011.  Thus, consideration of a TDIU for the time period on appeal has been rendered moot as the Veteran had no service connected disabilities other than depression which to base an award of a TDIU during the period from November 7, 1996 to May 4, 2011.


ORDER

Entitlement to a 100 percent rating for depression from November 7, 1996 through May 4, 2011, is granted, subject to regulations governing the award of monetary benefits.

The claim for entitlement to a TDIU for the period from November 7, 1996 to May 4, 2011, is dismissed as moot.



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


